Exhibit 10.84
NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of August 3, 2009, is entered into among WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), a California corporation formerly known as Congress
Financial Corporation (Western) (“Agent”), as administrative and collateral
agent for the Lenders party to the Loan Agreement (as defined below) from time
to time (“Lenders”), WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a
California corporation formerly known as Congress Financial Corporation
(Western), as a Lender (“Wachovia”), and ROCKFORD CORPORATION, an Arizona
corporation (“Borrower Agent”).
RECITALS
     A. Agent, Wachovia, Wachovia Bank, National Association, as arranger,
Borrower Agent, and Audio Innovations, Inc., an Oklahoma corporation (“AII”)
have previously entered into that certain Loan and Security Agreement dated
March 29, 2004, as amended by the First Amendment to Loan and Security Agreement
and Conditional Default Waiver dated as of June 10, 2004, the Second Amendment
to Loan and Security Agreement dated as of December 30, 2004, the Third
Amendment to Loan and Security Agreement dated as of August 31, 2005, the Fourth
Amendment to Loan and Security Agreement and Consent dated as of March 21, 2006,
the Fifth Amendment to Loan and Security Agreement dated as of August 31, 2006,
the Sixth Amendment to Loan and Security Agreement dated as of March 7, 2007,
the Seventh Amendment to Loan and Security Agreement dated as of November 28,
2007, and the Eighth Amendment to Loan and Security Agreement dated as of
July 30, 2008 (the “Loan Agreement”), pursuant to which Wachovia has made
certain loans and financial accommodations available to Borrower Agent and AII.
Terms used herein without definition shall have the meanings ascribed to them in
the Loan Agreement.
     B. AII has since dissolved.
     C. Borrower Agent has requested Agent and Wachovia to amend the Loan
Agreement in certain respects, and Agent and Wachovia are willing to accommodate
such request on the terms and conditions set forth herein.
     D. Borrower Agent is entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
Lenders’ rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Amendments to Loan Agreement.
          (a) Events of Default. Section 10.1(n) of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:
          “(n) Intentionally Omitted;”
     2. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.
          (a) Amendment. This Amendment, fully executed in a sufficient number
of counterparts for distribution to all parties.
          (b) Representations and Warranties. The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.
          (c) Other Required Documentation. All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
     3. Representations and Warranties. Borrower Agent represents and warrants
as follows:
          (a) Authority. Borrower Agent has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party. The execution, delivery and performance by Borrower Agent
of this Amendment have been duly approved by all necessary corporate action and
no other corporate proceedings are necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower Agent. This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower Agent, enforceable against Borrower Agent in accordance with its terms,
and is in full force and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
          (d) Due Execution. The execution, delivery and performance of this
Amendment are within the power of Borrower Agent, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on Borrower Agent.

 



--------------------------------------------------------------------------------



 



          (e) No Default. No event has occurred and is continuing that
constitutes an Event of Default.
     4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     6. Reference to and Effect on the Financing Agreements.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
          (b) Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrower
Agent to Agent and Lenders.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Financing Agreements,
nor constitute a waiver of any provision of any of the Financing Agreements.
          (d) To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
     7. Integration. This Amendment and the Loan Agreement as amended, together
with the other Financing Agreements, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
     8. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the

 



--------------------------------------------------------------------------------



 



validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

            ROCKFORD CORPORATION
      By:           Name:           Title:           WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN),
as Agent and as a Lender
      By:           Name:           Title:        

 